ELECTROCHEMICAL DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/9/2019 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (WO 2015/170785 using US 2017/0214098 A1 as an English language translation) and further in view of Takashi et al. (JP 2016-106345).
Regarding claims 1 and 13, Sawai et al. teach a electrochemical device dischargeable at -30 degrees centigrade and quickly chargeable at 25 degrees centigrade by repeatedly occluding and releasing lithium ions in a construction in which an organic electrolytic solution is permeated into a wound or stacked electrode group or the electrode group is immersed in the organic electrolytic solution with a separator interposed between a positive electrode having a positive electrode material formed on a surface of a metal foil and a negative electrode having a negative electrode material formed on a surface of a metal foil (Paragraph 0014), wherein:
the positive electrode material consists of a mixture of lithium-containing compound particles whose surfaces are coated with an amorphous carbon material and a conductive carbon material in which the surface carbon atoms thereof are chemically bonded to one another (Paragraph 0015), or the lithium-containing compound particles and the conductive carbon material are uniformly dispersed and mixed,
the negative electrode material contains at least one kind of particles selected from among graphite particles having a specific surface area of not less than 5 m2/g (Paragraph 0016 discloses no less than 6 m2/g.) and
soft carbon particles and the conductive carbon material, in which the graphite particles are coated with an amorphous carbon material and the surface carbon atoms of the graphite particles and those of the conductive carbon material are chemically bonded to one another or the graphite particles and the conductive carbon material are uniformly dispersed and mixed (Paragraph 0016 discloses graphite particles and the soft carbon particles are coated with an amorphous carbon material, and surface carbon atoms of the graphite particles and those of the soft carbon particles are chemically bonded to one another.),
the metal foil has a plurality of through-holes, formed therethrough, each having a projected portion on at least one surface thereof (Paragraph 0017),
the organic electrolytic solution consists of an organic solvent and a mixed electrolyte dissolved therein and the mixed electrolyte contains lithium hexafluorophosphate and lithium bis(fluorosulfonyl)imide (Paragraph 0018), and
the separator is made of at least one selected from among woven cloth, nonwoven cloth, and paper (Claim 1 and paragraph 0005).
However, Sawai does not teach a pressure of 0.3 kgf/cm2 to 1.1 kgf/cm2 is applied to a main surface of an electrode group including the positive and negative electrodes.
Takashi et al. teach a nonaqueous electrolyte secondary battery comprises a power-generating element having: a positive electrode including a positive electrode current collector and (Abstract). Further, they teach a pressure of 0.3 kgf/cm2 to 1.1 kgf/cm2 is applied to a main surface of an electrode group including the positive and negative electrodes (Paragraph 0084 discloses applying pressure to the assembled battery, which includes the positive and negative electrodes, with a pressure of 0.07 kgf/cm2 to 0.7 kgf/cm2.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sawai with Takashi in order to improve the discharge of gas to the outside of the cell and remove excess electrolyte to minimize resistance.
Regarding claim 2, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Takashi et al. teach wherein as to the electrode group, when a total thickness or a group diameter when the electrode group is produced before being stored in a case is set to L1 and a length between opposing inner wall surfaces of the case is set to L0, the electrode group is designed so as to satisfy L1>L0. (Paragraph 0084 discloses the assembled battery being pressed at a pressure of 0.07 kgf/cm2 to 0.7 kgf/cm2. It is inherent that the electrode will have a greater thickness before it gets pressed.). However, Takashi does not teach and the pressure is applied to the main surface of the electrode group by a restoring force of the separator after the electrode group is stored in the case using a cushioning action of the separator capable of being compressed.
However, this is interpreted as a product-by-process limitation that does not further limit the scope of the claim. It has been well-settled that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 3, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Takashi et al. teach wherein the pressure is applied to the main surface of the electrode group (Paragraph 0084). Further, by tightening the entire electrode group with a tape is interpreted as a product-by-process limitation that does not further limit the scope of the claim. It has been well-settled that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 4, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the lithium-containing compound is a lithium-containing metal phosphate compound (Paragraph 0015).
Regarding claim 5, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the conductive carbon material has at least one selected from among carbon black, a carbon nanotube, and a graphene material in which a plurality of sheets of single layer graphene are stacked (Paragraphs 0026-0028 discloses the conductive carbon can be various carbon blacks, graphene, or carbon nanotubes.)
Regarding claim 6, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the surface carbon atoms are chemically bonded to one another by mixing each carbon material with a fluororesin (Claim 7). However, they do not teach and at least one substance selected from solvents which generate carbon by thermal decomposition and baking a mixture at not less than a temperature at which the substance is thermally decomposed to obtain a baked product.
However, this is interpreted as a product-by-process limitation that does not further limit the scope of the claim. It has been well-settled that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Sawai as modified teaches activated carbon formed on the surface of the negative electrode and therefore teaches the claimed limitations.
Regarding claim 7, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the separator includes fibrous nonwoven cloth having at least one of a hydrophilic group and oxide ceramics on a surface thereof (Paragraph 0018).
Regarding claim 8, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the nonwoven cloth is cellulose fibrous nonwoven cloth or polytetrafluoroethylene fibrous nonwoven cloth (Claim 5)
Regarding claim 9, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, the claimed “wherein the paper is obtained by paper-making after beating regenerated cellulose fiber” is interpreted as a product-by-process limitation that does not further limit the scope of the claim. It has been well-settled that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claims 10 and 11, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the organic solvent is a mixed carbonic acid ester and wherein the mixed carbonic acid ester includes at least one from ethylene carbonate, methyl ethyl carbonate, and dimethyl carbonate (Paragraphs 0048-0049).
Regarding claim 12, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein a mixing ratio of lithium hexafluorophosphate and lithium bis(fluorosulfonyl)imide in the mixed electrolyte is (lithium hexafluorophosphate/lithium bis(fluorosulfonyl)imide) = (1/0.2) to (0.4/0.8) (Claim 4).
Regarding claim 14, the combination of Sawai and Takashi teach the electrochemical device of claim 1. Further, Sawai et al. teach wherein the electrochemical device is a lithium ion capacitor (Paragraph 0074).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729